Citation Nr: 1629607	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic otitis media with tympanic membrane perforation.

2.  Entitlement to a compensable rating for hearing loss in the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1990 to November 1990 and in the United States Navy from July 1992 to July 1994 and July 2003 to June 2004.  He also served in the Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before the undersigned.

In June 2012, the Board remanded the case for additional evidentiary development.  In a February 2013 VA rating decision, the disability rating for chronic otitis media was increased to 10 percent, effective from November 21, 2012.  In August 2015, the Board increased the disability rating for chronic otitis media to 10 percent for the entire rating period prior to November 21, 2012 and the case was remanded for additional evidentiary development.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from June 2008 to April 2012 and March 2013 to August 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  For the entire rating period, the Veteran's service-connected chronic otitis media with tympanic membrane perforation is assigned the maximum schedular rating and symptoms therefore are contemplated by the rating schedule.

2.  For the entire rating period, the Veteran's service-connected hearing loss in the right ear has not been manifested by hearing acuity worse than Level II.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for chronic otitis media with tympanic membrane perforation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7 (2015); 38 C.F.R § 4.87, Diagnostic Code 6200 (2015).

2.  The criteria for entitlement to a compensable rating for hearing loss in the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.383, 3.400, 4.1, 4.2, 4.3, 4.7, 4.86 (2015); 38 C.F.R § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected chronic otitis media or hearing loss in the right ear on appeal since he was last examined in September 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the June 2012 and August 2015 Board remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the March 2012 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding chronic otitis media and hearing loss in the right ear.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected chronic otitis media and hearing loss in the right ear in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Chronic Otitis Media

For the entire rating period on appeal since June 10, 2009 (the date of claim), the Veteran's service-connected chronic otitis media with tympanic membrane perforation is assigned at 10 percent, the maximum available under Diagnostic Code 6200.  38 C.F.R. § 4.87.  The rating schedule for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) does not provide a basis for a higher schedular rating.  Id.  This issue will be discussed on an extra-schedular basis under 38 C.F.R. § 3.321 below.


Hearing Loss in the Right Ear

In a September 2005 VA rating decision, service connection for hearing loss in the right ear was granted because the disability was deemed to be directly related to his military service, to include decreased hearing in the right ear therein.  The Veteran was assigned a noncompensable (0 percent) disability rating effective for the entire rating period from July 1, 2004 (day following separation from service because claim was filed within one year).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board considers whether a compensable rating for hearing loss in the right ear is warranted at any time since the date of claim on June 10, 2009 or within one year prior.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners did note functional impact from the Veteran's hearing loss.  Moreover, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the claimant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  

Within one year prior to the date of claim in June 2009, two May 2009 audiogram reports are of record during the Veteran's period of service in the Navy Reserves.  The May 27, 2009 reference audiogram report noted the average puretone threshold was 53 decibels in the right ear, and speech audiometry testing results were not documented.  The May 28, 2009 audiogram report noted the average puretone threshold was 46 decibels in the right ear, and word recognition was 92 percent in the right ear.  This latter audiogram result was provided in graph form, and the Board has depicted the numerical result from the graph.  See Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

Even considering the Hertz audiometric test scores derived from these May 2009 reference audiogram reports in the context of the next valid speech recognition testing in July 2009, this does not provide a basis for a higher disability rating because, except for decibel threshold shifts at the 500 and 1000 Hertz levels in the right ear, all other decibel readings from the May 2009 audiograms are better, that is, less favorable to the Veteran, than the next valid VA audiometric test scores in July 2009.  

At a July 2009 VA audiological examination, the average puretone threshold was 50 decibels in the right ear.  Speech audiometry revealed speech recognition abilities of 100 percent in the right ear.  These audiometric findings equate to Level I hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying this numeral designation for the right ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected left ear hearing loss, Table VII results in a noncompensable rating for right ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h).  As a result, it is apparent that the currently assigned noncompensable evaluation for the Veteran's hearing loss in the right ear is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

At a September 2009 VA ear disease examination, the examiner noted the Veteran's report that he has a problem with communication and wears hearing aids. 

At an April 2010 VA audiological examination, the average puretone threshold was 58 decibels in the right ear.  Speech audiometry revealed speech recognition abilities of 100 percent in the right ear.  These audiometric findings equate to Level II hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying this numeral designation for the right ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected left ear hearing loss, Table VII results in a noncompensable rating for right ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h).  As a result, it is apparent that the currently assigned noncompensable evaluation for the Veteran's hearing loss in the right ear is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

At an October 2012 VA Disability Benefits Questionnaire (DBQ) examination for hearing loss and tinnitus, the examiner noted the Veteran's report that his hearing loss makes it difficult to hear conversations.  The average puretone threshold was 65 decibels in the right ear.  Speech audiometry revealed speech recognition abilities of 96 percent in the right ear.  These audiometric findings equate to Level II hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying this numeral designation for the right ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected left ear hearing loss, Table VII results in a noncompensable rating for right ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h).  As a result, it is apparent that the currently assigned noncompensable evaluation for the Veteran's hearing loss in the right ear is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

At a September 2015 VA DBQ examination for hearing loss and tinnitus, the examiner noted the Veteran's report that "when someone talks [he] can't understand what they say" and difficulty understanding his wife and children as well.  The average puretone threshold was 69 decibels in the right ear.  Speech audiometry revealed speech recognition abilities of 92 percent in the right ear.  These audiometric findings equate to Level II hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying this numeral designation for the right ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected left ear hearing loss, Table VII results in a noncompensable rating for right ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h).  As a result, it is apparent that the currently assigned noncompensable evaluation for the Veteran's hearing loss in the right ear is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

None of these examination findings qualify as an exceptional pattern of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Moreover, the October 2012 and September 2015 VA DBQ examiners noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

VA treatment records document ongoing treatment for hearing loss, the Veteran's report of difficulty with noise and hearing from a distance in April 2012 (record located in Virtual VA), and issuance of hearing aids.  At the March 2012 Board hearing, the Veteran also reported difficulty understanding. 

In sum, the evidence of record does not provide a basis to grant a compensable rating for the service-connected hearing loss in the right ear at any time during the appeal period.  38 C.F.R. § 4.3.

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to the service-connected chronic otitis media and hearing loss in the right ear pursuant to VA treatment sessions and examinations.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular ratings for chronic otitis media with tympanic membrane perforation and hearing loss in the right ear have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for chronic otitis media with tympanic membrane perforation for which service connection is in effect.  See 38 C.F.R. § 4.87, Diagnostic Code 6200.  Throughout the course of the appeal, the Veteran's medical history includes the following notations during VA examinations and treatment sessions.  

At an April 2010 VA ear disease examination, the Veteran reported tinnitus and the onset of recurrent dizziness and disorientation and spinning sensation in time and space while driving.  In an April 2010 VA examination addendum report, the examiner noted tympanometry showed inability to maintain a seal on the right side indicative of a small perforation of the right tympanic membrane rather than a monomeric membrane.  At a June 2011 VA ear disease examination, the Veteran reported periodic drainage from the right ear and clinical evaluation revealed some scarring and slight erythema.  At an October 2012 VA DBQ for ear conditions, the examiner noted the Veteran's report of recurrent drainage in the right ear that occurs about every three weeks, dizziness when he drives for any distance, and constant whistling noise in the right ear.  At the September 2015 VAX DBQ for ear conditions, the examiner noted the Veteran's report of ongoing otorrhea (drainage) from the right ear that occurs one to two times per month and recurrent pressure sensation in the right ear.  In addition, VA treatment records and the Veteran's testimony at the March 2012 Board hearing show ongoing treatment for regular recurrences of drainage and otalgia and other associated symptomatology, including mastoiditis.

The Board notes that the Veteran's complaints of tinnitus have been awarded service connection and assigned at 10 percent disabling in the September 2005 VA rating decision.  Moreover, no clinical diagnosis has been made regarding the Veteran's complaints of dizziness related to his service-connected chronic otitis media with tympanic membrane perforation.

With regard to whether the schedular criteria for hearing loss in the right ear are adequate in this case, it is noted that although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation.  The Veteran has reported that he has difficulty understanding words and a problem with communication.  The Board finds the Veteran's statements are competent, credible and probative but ultimately finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss manifested by difficulty understanding and making out words is a disability picture that is considered in the current schedular rating criteria.

The Board acknowledges the Veteran's statements regarding the functional impact of his hearing loss in the right ear disability.  See Martinak, 21 Vet. App. at 455.  However, the Board has determined that the Veteran's reports of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The schedular rating criteria adequately contemplate the Veteran's symptomatology, and the record does not show that there is either marked interference with employment or frequent hospitalizations as a result of the disability.  The Veteran has asserted his hearing loss makes it difficult for him to hear conversations, "when someone talks [he] can't understand what they say," he has difficulty understanding his wife and children, and has problems with communication; however, marked interference with employment is not asserted or shown.  

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's chronic otitis media with tympanic membrane perforation or hearing loss in the right ear that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a rating in excess of 10 percent for chronic otitis media with tympanic membrane perforation and a compensable rating for hearing loss in the right ear.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lastly, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record in connection with the service-connected disabilities currently on appeal and, thus, is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for chronic otitis media with tympanic membrane perforation is denied.

A compensable rating for hearing loss in the right ear is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


